DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants' arguments, filed 08/03/2022, have been fully considered.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Graf et al (US2019/142878) in view of Columbia Lab (EP1441769).
Applicants assert Graf only teaches lactic acid in Example 8.2 as a buffer in combination with lactate, with no concentrations disclosed. Applicants also assert Columbia Lab does not teach hydrogen peroxide.
Examiner disagrees. Graf teaches the inclusion of buffered lactic acid and lactose in the suppository example. It does not say the lactic acid is a buffer, but that the components are buffered. As such, the skilled artisan would understand that the amount of the buffered component would be varied to provide the desired effect, i.e. provide vaginal treatment in combination with the lyophilized LAB strains. This is further supported by the cited ¶ 24 which suggest synergistic ability to inhibit internalization of pathogens when high amounts of hydrogen peroxide and lactic acid are found in situ. Columbia Lab was simply cited to provide disclosure and motivation to include hydrogen peroxide as an active agent in known vaginal suppositories, as suggested in ¶¶ 28-29. The paragraphs specifically suggest hydrogen peroxide and its complexes to administration in vaginal compositions, therefore there is no teaching away. Further, ¶ 40 teaches the obviousness of varying the specific form of administration, from gel to suppository to cream.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN J PACKARD whose telephone number is (571)270-3440. The examiner can normally be reached Mon and Wed-Fri (8am-6pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on (571)272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BENJAMIN J PACKARD/               Primary Examiner, Art Unit 1612